DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear as to what qualifies as a “low frequency image” since the term “low” is a relative term and is not in reference to any other frequency. Furthermore, it is not clear as to how the low frequency image is generated or by what means.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Sarnow et al. (US 2016/0081654 A1) in view of Payne et al. (US 2011/0158386 A1).
Regarding claim 1, Sarnow et al. (‘654) teach a body fat percentage measurement device comprising a processor (“computer program 118” on “computer 114” see [0036]) to: generate a soft portion image representing a soft portion tissue of a subject from a plurality of radiation images acquired using radiations having different energy distributions transmitted through the subject (see [0079]-[0082]); estimate a body thickness distribution of the subject on the basis of imaging conditions in a case where the soft portion image and the radiation image are acquired (see [0092]-[0110]); generate a low frequency image of the soft portion image, and estimates the body thickness distribution of the subject on the basis of the low frequency image of the soft portion image and the imaging conditions (see [0092]-[0110]), calculate an approximate body thickness distribution obtained by approximating the estimated body thickness distribution to a model corresponding to a human body (see [0111]-[0115]); and calculate a distribution of a body fat percentage in the subject on the basis of the approximate body thickness distribution (see [0116]-[0135]). Sarnow et al. fail to explicitly teach generation of a model of the cross-section of the human body. However, Payne et al. (‘386) from the 
Regarding claim 2, Sarnow et al. (‘654) in view of Payne et al. (‘386) teach the body fat percentage measurement device according to claim 1, wherein the processor calculates the distribution of the body fat percentage on the basis of the estimated body thickness distribution (see Sarnow et al. [0116]-[0135]).
Claims 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sarnow et al. (US 2016/0081654 A1) in view of Payne et al. (US 2011/0158386 A1) as applied to claim 1 above, and further in view of Maeda et al. (US 20030090389 A1).
Regarding claim 5, Sarnow et al. (‘654) Payne et al. (‘386) teach the body thickness estimation device according to claim 1, wherein the processor is further configured to display the distribution of the body fat on display unit (“indicator 124” see Sarnow et al. [0039]), but doesn’t explicitly display the body fat percentage. However, Maeda et al. (‘389) from the same field of endeavor do teach the display of body fat percentage (see [0070]). It would be obvious to one of ordinary skill in the art to combine the invention of Sarnow et al. with the features of Maeda et al. for the benefit of providing the practitioner with the calculated result. 
Regarding claim 6, Sarnow et al. (‘654) Payne et al. (‘386) teach the body thickness estimation device according to claim 2, wherein the processor is further configured to display the distribution of the body fat on display unit (“indicator 124” see Sarnow et al. [0039]), but doesn’t explicitly display the body fat percentage. However, Maeda et al. (‘389) from the same field of endeavor do teach the display of body fat percentage (see [0070]). It would be obvious to one of ordinary skill in the art to combine the 
Regarding claim 8, Sarnow et al. (‘654) Payne et al. (‘386) in view of Maeda et al. (‘389) teach the body fat percentage measurement device according to claim 5, wherein the processor displays the distribution of the body fat percentage to be superimposed on any one of the plurality of radiation images and the soft portion image (“superimposed” see Maeda et al. [0070]).
Regarding claim 9, Sarnow et al. (‘654) Payne et al. (‘386) in view of Maeda et al. (‘389) teach the body fat percentage measurement device according to claim 6, wherein the processor displays the distribution of the body fat percentage to be superimposed on any one of the plurality of radiation images and the soft portion image (“superimposed” see Maeda et al. [0070]).
Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive: Applicant argues, “Sarnow teaches that using X-ray to measure body fat provides more harm than benefit, therefore the invention of Sarnow is directed to non-invasive determination of human body fat using ultrasound. In addition, Sarnow does not teach to use X-rays having different energy distributions to generate radiation images.” This argument does not rebut a prima facie case of obviousness. The mere fact that a method could be harmful to a patient does not mean that it does not teach the method. Examiner is acknowledging Applicant’s admission that Sarnow does teach the use of X-rays to measure body fat on the record as admitted prior art, “Sarnow teaches that using X-ray to measure body fat provides more harm than benefit”.
Applicant has also failed to distinguish why the use of X-rays in the instant application would not produce the same possible harm as the prior art has pointed out. Furthermore, all X-rays will have some variation in energy distributions therefor the use of the limitation “having different energy distributions” is unremarkable and fails to distinguish the claims from the prior art. The different energy distributions does not limit any steps in the method beyond the mere fact that X-rays have different energy distributions.
It is not clear as to what qualifies as a “low frequency image” since the term “low” is a relative term and is not in reference to any other frequency. Furthermore, it is not clear as to how the low frequency image is generated or by what means.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK D REMALY/Primary Examiner, Art Unit 3793